DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  08 June 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, applicants in formulas (1) and (1’) amended the structures such that P became P”, but applicants failed to define P” and left a definition to P in the third line underneath formula (1’).  This leaves unclear what the scope of P” is and why is P being defined if P is being left to represent phosphorus atom 
    PNG
    media_image1.png
    101
    107
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    95
    134
    media_image2.png
    Greyscale
 as choices for D in applicants’ claim 1.  For this reason, in view of applicants’ amendment, the scope of invention set forth in claims 1-4 is found indefinite.
Claims 1-2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is repeated from the Final Rejection of 08 December 2020.  With respect to applicant’s claims 1-2 and 4, it is not clear in defining R ( claim 1, lines 10-11) if “one or more groups selected from hydroxyl and C1-C4 alkyl, ” is defining an alternative list for substitution of the aryl group defined in (ii) or is defining an additive list for substitution. The use of “one or more groups selected from” instead of “one or more groups selected from the group consisting of’ leaves unclear if this is requirement to have at least one selected from hydroxyl and at least one selected from C1-C4 alkyl or if this is a requirement that the selection is one or more wherein one is only one of either hydroxyl or C1-C4 alkyl. , In MPEP, see particularly 2173.05(h). Applicants are allowed to use any format they wish just as long as the claimed invention is clearly defined. For these reasons, the scope of claims 1-2 and 4 with respect to R is indefinite and claims 1-2 and 4 are rejected for this reason.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is repeated from the Final Rejection of 08 December 2020.  With respect to applicant’s claim 4, it is not clear in defining A and B (claim 4, lines 9-11) if “one or more groups selected from hydroxyl and C1-C4 alkyl, ” is defining an alternative list for substitution of the (ii) alkylene defined in (ii) or is defining an additive list for substitution of the (ii) alkylene defined in (ii).  The use of “one or more groups selected from” instead of “one or more groups selected from the group consisting of’ leaves unclear if this is requirement to have at least one selected from hydroxyl and at least one selected from C1-C4 alkyl or if this is a requirement that the selection is one or more wherein one is only one of either hydroxyl or C1-C4 alkyl. In MPEP, see particularly 2173.05(h). Applicants are allowed to use any format they wish just as long as the claimed invention is clearly defined. For these reasons, the scope of claim 4 with respect to A and B is indefinite and claim 4 is rejected for this reason.
Response to Arguments
Applicant’s arguments, see page 15 of 16, filed 08 June 2021, with respect to rejection of claims 1-4 under 35 USC 112(b), second paragraph as set forth on pages 3 to 10, line 7, of the Final Rejection have been fully considered and are persuasive.  The rejection of claims 1-4 has been withdrawn. 

Applicant's arguments filed 08 June 2021 have been fully considered but they are not persuasive. Applicants have generally argued on page 15 of 16 of their remarks that their amendments have removed the basis for the rejections under 35 USC 112 (b) but applicants failed to address the rejections repeated above with respect to claims 1-2 and 4 and claim 4 with 1-C4 alkyl”.  Thus, they have been repeated here.

Applicant’s arguments, see pages 15 and 16 of 16, filed 08 June 2021, with respect to rejection of claims 1-4 under 35 USC 103 as set forth in the Final rejection of  08 December 2020   have been fully considered and are persuasive.  The rejection of claims 1-4 has been withdrawn. 
Election/Restrictions
Claims 5-7 and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and non elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 December 2019.
Allowable Subject Matter
Claims 1-4  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA HAMILTON whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA . HAMILTON
Examiner
Art Unit 1737



/CYNTHIA HAMILTON/            Primary Examiner, Art Unit 1737                                                                                                                                                                                            08/02/2021